Case 1:17-cv-00642 Document 100 Filed 07/15/19 Page 1 of 2 PagelD #: 899

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

OF EDUCATION, et al.,

BLUEFIELD DIVISION
FREEDOM FROM RELIGION |
FOUNDATION, INC., et al., |
|
Plaintiffs, |
| Civil Action No.: 1:17-cv-00642
v. |
| Hon. David A. Faber
MERCER COUNTY BOARD |
|
|
|

Defendants,
CERTIFICATE OF SERVICE
I, Kermit J. Moore, counsel for defendant, Mercer County Board of
Education, hereby certify that on the 15th day of July, 2019, I electronically filed the
Certificate of Service with the Clerk of the Court using CM/ECF system confirming
service of MERCER COUNTY BOARD OF EDUCATION’S RESPONSES TO
PLAINTIFFS’ SECOND REQUESTS FOR PRODUCTION OF DOCUMENTS,
INTERROGATORIES, AND REQUESTS FOR ADMISSIONS TO DEFENDANT
MERCER COUNTY BOARD OF EDUCATION upon counsel of record, via e-
mail:
Marcus B. Schneider, Esquire
Steele Schneider
428 Forbes Avenue, Suite 700

Pittsburgh, Pennsylvania 15219
marcschneider@steeleschneider.com

Patrick C. Elliott, Esquire
Christopher Line, Esquire

Freedom From Religion Foundation
Post Office Box 750

Madison, Wisconsin 53701
Patrick@ffrf.org

chris@ffrf.org
Case 1:17-cv-00642 Document 100 Filed 07/15/19 Page 2 of 2 PagelD #: 900

Kristina T. Whiteaker, Esquire
David L. Grubb, Esquire

The Grubb Law Group

1114 Kanawha Boulevard, East
Charleston, West Virginia 25301
kwhiteaker@grubblawgroup.com
dgrubb@grubblawgroup.com

Hiram S. Sasser, III, Esquire
Jeremiah G. Dys, Esquire

Reed N. Smith, Esquire

First Liberty Institute

2001 West Plano Parkway, Suite 1600
Plano, Texas 75075
hsasser@firstliberty.org
jdys@firstliberty.org
reednsmith@gmail.com

/s/ Kermit J. Moore
